Citation Nr: 1002981	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) for the period prior to 
May 8, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1968 and from April 1972 to October 1974. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
issued by the RO.  The Veteran testified before the 
undersigned Veterans Law Judge (VLJ) in a video-conference 
hearing in March 2007.  A transcript of that hearing is of 
record.  The Board remanded the issue on appeal in July 2007 
and March 2009 for further development of the record.

The Veteran's appeal originally included the issue of 
entitlement to a rating in excess of 50 percent for the PTSD 
for the period beginning May 8, 2006.  During the pendency of 
the appeal, the RO, in an October 2009 decision, granted a 
total (100 percent) rating for the PTSD, beginning May 8, 
2006.  Since the increase constitutes a full grant of the 
benefit sought, the Veteran's appeal concerning the issue of 
entitlement to a rating in excess of 50 percent for the PTSD 
for the period beginning May 8, 2006 has been resolved.  


FINDING OF FACT

For the period prior to May 8, 2006, the Veteran's PTSD 
symptoms are shown to be productive of no more than an 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupation tasks (although generally functioning 
satisfactorily with routine behavior, self-care and 
conversation normal).  Occupational and social impairment 
with reduced reliability and productivity and difficulty 
establishing and maintaining effective work and social 
relationships is not demonstrated.



CONCLUSION OF LAW

For the period prior to May 8, 2006, the criteria for 
assignment of an evaluation in excess of 30 percent for the 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in March 2005, August 2007 and April 2009.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for the PTSD in 
a notice of disagreement, no further duty to inform the 
Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letters sent to the Veteran in 
August 2007 and April 2009.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM- 
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) for the period prior to 
May 8, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1968 and from April 1972 to October 1974. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
issued by the RO.  The Veteran testified before the 
undersigned Veterans Law Judge (VLJ) in a video-conference 
hearing in March 2007.  A transcript of that hearing is of 
record.  The Board remanded the issue on appeal in July 2007 
and March 2009 for further development of the record.

The Veteran's appeal originally included the issue of 
entitlement to a rating in excess of 50 percent for the PTSD 
for the period beginning May 8, 2006.  During the pendency of 
the appeal, the RO, in an October 2009 decision, granted a 
total (100 percent) rating for the PTSD, beginning May 8, 
2006.  Since the increase constitutes a full grant of the 
benefit sought, the Veteran's appeal concerning the issue of 
entitlement to a rating in excess of 50 percent for the PTSD 
for the period beginning May 8, 2006 has been resolved.  


FINDING OF FACT

For the period prior to May 8, 2006, the Veteran's PTSD 
symptoms are shown to be productive of no more than an 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupation tasks (although generally functioning 
satisfactorily with routine behavior, self-care and 
conversation normal).  Occupational and social impairment 
with reduced reliability and productivity and difficulty 
establishing and maintaining effective work and social 
relationships is not demonstrated.



CONCLUSION OF LAW

For the period prior to May 8, 2006, the criteria for 
assignment of an evaluation in excess of 30 percent for the 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in March 2005, August 2007 and April 2009.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for the PTSD in 
a notice of disagreement, no further duty to inform the 
Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letters sent to the Veteran in 
August 2007 and April 2009.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM- 
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).

Factual Background and Analysis

In the appealed August 2005 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating 
effective January 3, 2005, the date the Veteran's claim for 
service connection for PTSD was received.

During an April 2005 VA examination, the Veteran described 
his experiences associated with his service in Vietnam.  The 
examiner recorded his history of treatment for PTSD, 
including November 2004 treatment at the VA medical center 
for complaints of flashbacks, nightmares and chronic sleep 
disturbance.  In January 2005, he received treatment from 
psychology service and was started on Citalopram (an 
antidepressant).  He elected to discontinue use of the 
medication because he was concerned that it would interfere 
with his capacity to function.  The examiner noted that there 
was no past history of inpatient psychiatric treatment.

The Veteran admitted to a history of alcohol consumption.  
The amount of consumption varied; however, the average was 
approximately a six-pack per day.  He also used illicit 
drugs, including speed, cocaine, opioids and downers.  He 
never used heroin or used drugs intravenously.  He continued 
to use drugs, last usage occurred the week prior to the 
examination.

The Veteran did two tours of duty in Vietnam, mainly in a 
helicopter unit responsible for med-evac and transportation 
of troops.  After service, he and his wife raised their 
daughters.  He worked odd jobs, including trackman for the 
railroad, labor and construction.  He and his wife were 
married for 29 years until her death in April 1998.

He complained of recurring intrusive thoughts of Vietnam.  He 
was stressed out and unable to maintain employment.  Recently 
his fiancé of three years had broken off the engagement and 
ended the relationship because the Veteran was "hard to live 
with."  He had intrusive recollections of events of Vietnam, 
specifically rocket and mortar attacks at the camp at Dong 
Ha.  He recalled recovering dead bodies and body parts in 
Vietnam, including having to pick up a severed head.

He had chronic sleep disturbance, described as broken sleep 
(he awoke four times during the middle of the night).  He had 
nightmares about Vietnam and had exaggerated startle 
response.  He had trouble concentrating and tended to be 
asocial, avoiding social settings and people as much as 
possible.  He reported that he sought initial treatment in 
approximately 1997 for similar symptoms.  He was diagnosed 
with likely PTSD.

Objectively, he was oriented in three spheres.  He was 
casually dressed, his personal hygiene was good and he was 
well groomed.  His mood was mildly nervous and he was not 
depressed.  He endorsed nightmares as well as flashbacks 
about Vietnam.  Speech was spontaneous and he was coherent 
and relevant.  There were no psychotic symptoms or auditory 
or visual hallucinations, and no delusional thinking or 
suicidal or homicidal thinking.  His remote memory was 
intact; however, he reported slowing of his short-term 
memory.  His judgment and insight were fair.

He was diagnosed with mild PTSD and assigned a GAF score of 
65.  The examiner explained that the Veteran was exhibiting 
symptoms indicative of numbing and avoidance.  He had 
increasing difficulty relating to people, including his 
fiancé.  He had symptoms of arousal in the forms of sleep 
disturbance and easy startle response.  Therefore the PTSD 
diagnosis was warranted.

In a March 2006 Psychiatric Initial Assessment note, it was 
reported that the Veteran's appearance was clean and his 
attitude was cooperative.  His speech was low in tone and his 
thought processes and content were non-psychotic.  His affect 
was flat and his mood was mildly depressed.  He had no past 
suicide attempts or current ideation.  He was alert, oriented 
in three spheres and his memory was intact.  He was of 
average intelligence, had limited insight with denial; 
however, his judgment was not impaired.  He had noted sleep 
disturbance, inactive sexual drive and normal appetite.  His 
noted strengths were housing, income and family support.  
Noted weaknesses were limited insight, poor coping skills and 
comorbidities.  His PTSD was confirmed and he was assigned a 
GAF score of 55.

An April 2006 discharge summary report documented the 
Veteran's admission to VA's Substance Abuse Residential 
Rehabilitation Treatment Program (SARRTP) for chronic alcohol 
and drug abuse.  It was noted that he had received ongoing 
treatment for PTSD.  He was alert and oriented in three 
spheres.  His speech was normal, spontaneous, relevant and 
coherent.  His mood was mildly depressed.  His affect was 
appropriate.  He reported having interrupted sleeping.  There 
was no psychomotor retardation and he denied active suicidal 
or homicidal ideation.  There were no reports of 
hallucinations, delusions or loosening of association.  
Memory, including recent, remote, immediate recall and 
judgment were not clinically impaired.  Insight and 
motivation seemed fair.  He successfully completed the SARRTP 
Program.  He attended assigned therapies and groups 
participated in requisite activities.  His aftercare plan was 
designed to encourage him to maintain sobriety by attending 
12-step meetings.  Additional outpatient appointments were 
scheduled.  In pertinent part, his PTSD was confirmed.  His 
admitting GAF score was 55; his discharging GAF score was 65 
and the Veteran was considered employable.

In a May 1, 2006 psychology note the Veteran expressed anger-
resentment toward a treatment provider who he perceived to be 
disrespectful because the treatment provider maintained 
inadequate eye-contact.  There was no marked anxiety; but, he 
appeared moderately depressed.  His thinking was intact, 
relevant and his logic reasoning capacity was adequate.  He 
showed fair insight potential, although the examiner noted 
chronic substance-use related behavioral traits.  His PTSD 
was confirmed and the Veteran was advised to consider group 
treatment and he indicated he preferred to seek such 
treatment at the Vet Center.

After a full review of the record, the Board finds that the 
evidence does not support the assignment of an initial rating 
higher than the currently assigned 30 percent evaluation for 
the PTSD for the period prior to May 8, 2006.  In this 
regard, the Board notes that in the April 2005 VA 
examination, the Veteran's PTSD was found to be mild in 
nature and the examiner assigned a GAF score of 65.  The 
examiner is certainly qualified to offer the assessment that 
the PTSD symptoms are mild.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Further, GAF scores that range 
from 61 to 70 are assigned for PTSD with some mild symptoms 
or some difficulty in social, occupational or school 
functioning, but generally functioning pretty well, having 
some meaningful interpersonal relationships.  The Board is 
aware that in March and April 2006 treatment records the 
Veteran was assigned GAF scores of 55.  In this regard, GAF 
scores that range from 51-60 are assigned for PTSD with 
moderate symptoms.  A disability evaluation shall be assigned 
based on all the evidence of record that bears on occupation 
and social impairment, rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination, or solely on the basis of social impairment.  
See 38 C.F.R. §§ 4.126 (2009).  Although the Veteran's GAF 
score must certainly be considered in the evaluation of the 
service-connected PTSD, it is not dispositive.  In any event, 
in the April 2006 discharge summary report, his discharge GAF 
score was 65, again representative of PTSD with some mild 
symptoms.

To warrant an increased rating for the period prior to May 8, 
2006, the Veteran would have to exhibit such symptoms as 
flattened affect; circumlocutory or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Such 
impairment, related to the service-connected PTSD, is simply 
not demonstrated by the record.  For these reasons, an 
evaluation in excess of 30 percent is not warranted.  
38 C.F.R. §§ 4.7, 4.130 DC 9411.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the initial evaluation period prior to May 8, 2006.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the Veteran's PTSD has not necessitated frequent periods 
of hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  The 
facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).


ORDER

An initial rating in excess of 30 percent for PTSD for the 
period prior to May 8, 2006 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


